Exhibit 10.2 Marten Transport, Ltd. 7 Non-Employee Director Compensation Summary On May 9, 2017, our Compensation Committee also reviewed and approved the following fee schedule for non-employee directors for fiscal year 2017, which remains unchanged from the fee schedule for 2016: Annual Board Retainer $ Lead Director Audit Committee chair Compensation Committee chair Nominating/Corporate Governance Committee chair Non-employee directors also receive $1,500 for attendance at each Board meeting, $750 for each committee meeting attended and reimbursement for out-of-pocket expenses related to attending meetings. Each non-employee director will also receive a grant of 1,000 shares of common stock in connection with re-election to the Board by the stockholders.
